Ruffin, Judge.
In Ashley v. Goss Bros. Trucking, 269 Ga. 449 (499 SE2d 638) (1998), the Supreme Court reversed our decision in Goss Bros. Trucking v. Ashley, 228 Ga. App. 354, 355-357 (1) (492 SE2d 7) (1997), in which we reversed the judgment of the trial court and remanded for a new trial. Accordingly, Division 1 of our prior opinion is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is affirmed.

Judgment affirmed.


Johnson, C. J., McMurray, P. J., Andrews, Blackburn, Barnes, JJ, and Senior Appellate Judge Harold R. Banke concur.

Salter, Shook & Craig, Mitchell M. Shook, Susan S. Shook, for appellee.